 
Exhibit 10.6
 
DECLARATION OF TRUST
 
I, Li Zhi Kang of Xikeng Development Area, Shiquan, Songgang, Nanhai, Foshan
Guangdong, China, hereby declare that I hoid the share{s) particulars whereof
are set out in the Schedule hereto as nominee of and in trust for Chine Victory
Profit Limited, a company incorporated in the British Virgin Islands with
limited liability whose registered office is at Sea Meadow House, Blackburne
Highway, Road Town, Tortola, British. Virgin Islands. (hereinafter called “the
Beneficiary”) and I further declare that I will account at all times to the
Beneficiary for any dividends or other moneys and any bonuses received by me in
respect of or arising out of my holding of the said share(s), exercise my voting
and all other rights which I may have as the holder of the said share(s) as the
Beneficiary may direct and will not transfer or otherwise deal with the said
share(s) except in accordance with the direction of the Beneficiary.
 
I hereby further declare that the Beneficiary or such person, firm or
corporation as the Beneficiary may authorise may complete and register any share
transfer form in respect of the said share(s) at any time.
 
THE SCHEDULE ABOVE REFERRED TO

   
Name of Company
No. of Share (s)
   
Moody International Limited, a company with
1
limited liability incorporated in Mill Mall,
 
Scute 6, Wicfchams Cay 1, P.O. Box 3085, Road
 
Town, Tortola, B.VX
     

Dated this   6th day of   March   2006.
 
[f8k093010ex10vi_timberjack.jpg]